Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the sensor sensing a parameter of the fright car” it should be “the sensor sensing a parameter of the freight car”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “sensing a parameter of the fright car, sending data of the parameter; configured to recognize an actionable event from the data, activates an actuator if the actionable event is recognized.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer component under certain methods of organizing human activity under sales activities and business relations. That is, other than reciting “processor” and “machine readable memory” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “sensor”, “IOT controller” and an “actuator” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-7, further describe the identified abstract idea. The generic computer component of claims 2-7 (IOT controller, sensor, actuator, module) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Conlon (U.S. Patent Application Publication No. 2019/0250653).

As to claim 1, Conlon teaches a freight car comprising:
an internet-of-things (IOT) controller, the IOT controller further including, a processor, and a machine readable memory storing instructions, the machine readable memory accessible by the processor, a sensor, the sensor being communicable to the IOT controller, the sensor sensing a parameter of the fright 
wherein the IOT controller is configured to recognize an actionable event from the data, the IOT controller activates an actuator if the actionable event is recognized. (para 28, 30 and 38, show that if the temperature changes the thermostat will regulate the temperature as needed) 
As to claim 2, Colon teaches the car of claim 1 as discussed above. 
Colon further teaches:
wherein the sensor is at least one selected from the following: temperature sensor, light sensor, gas sensor, speed sensor, barometer, pressure sensor, and a battery power sensor.(para 28, 30 and 38)
As to claim 3, Colon teaches the car of claim 2 as discussed above. 
Colon further teaches:
wherein the parameter is at least one selected form the following: temperature, light intensity, gas concentration, speed, ambient pressure, gas or fluid pressure, and a battery power level. (para 28, 30 and 38)
As to claim 4, Colon teaches the car of claim 1 as discussed above. 
Colon further teaches:
wherein the actuator is at least one selected from the following: an air conditioning unit, a humidifier, a dehumidifier, a gas tank, a solar panel, a freight car break, a battery, and a power harness module. (para 9, 30 and 31, the actuator is an air conditioning unit)
As to claim 5, Colon teaches the car of claim 1 as discussed above. 
Colon further teaches:
including a first threshold, a time period threshold; wherein if the parameter is larger than the first threshold longer than the time period threshold, the JOT controller recognizes the actionable event. (para 36 and 63)
As to claim 6, Colon teaches the car of claim 1 as discussed above. 
Colon further teaches:
including a second threshold; a time period threshold; wherein if the parameter is lower than the second threshold longer than the time period threshold, the IOT controller recognizes the actionable event.(para 36 and 63)
As to claim 7, Colon teaches the car of claim 1 as discussed above. 
Colon further teaches:
wherein the lOT controller is communicable to a satellite or a cell tower.(para 85, the controller uses near field communication)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628